Case 2:18-cv-00434-SPC-MRM Document 177 Filed 01/30/20 Page 1 of 7 PageID 2215



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

 GREGORY GIBBS and TATONYA
 HUGGINS, on behalf of himself and those
 similarly situated,

        Plaintiffs,

 v.                                                  Case No.: 2:18-cv-434-FtM-38MRM

 MLK EXPRESS SERVICES, LLC,
 AMAZON LOGISTICS, INC.,
 AMAZON.COM SERVICES, INC.,
 MANIHONG M. PHANOUVONG, LILA
 V. PHANOUVONG, AMAZON.COM,
 INC. and AG PLUS EXPRESS, LLC,

        Defendants.
                                             /

                            REPORT AND RECOMMENDATION

        Before the Court is the parties’ Joint Notice of Filing Proposed Notice to the Local

 Delivery Driver Class, filed on July 25, 2019. (Doc. 175). The Undersigned construes the Joint

 Notice as a Motion seeking Court approval of the proposed notice. Also before the Court is

 Defendants Amazon.com, Inc.’s, Amazon Logistics, Inc.’s, and Amazon.com Services, Inc.’s

 (collectively “Amazon”) Notice of Non-Opposition to the Joint Notice. (Doc. 176). For the

 reasons described herein, the Undersigned respectfully recommends the Joint Notice of Filing

 Proposed Notice to the Local Delivery Driver Class (Doc. 175) be DENIED without prejudice.

                                        BACKGROUND

        On September 20, 2018, Plaintiffs moved to conditionally certify this case as a collective

 action under the Fair Labor Standards Act (“FLSA”). (Doc. 40). The Undersigned, in relevant

 part, recommended the Court grant conditional certification of the MLK Sub-Class under 29

 U.S.C. § 216(b). (Doc. 129 at 41). The Undersigned also recommended that the parties be made
Case 2:18-cv-00434-SPC-MRM Document 177 Filed 01/30/20 Page 2 of 7 PageID 2216



 to amend the proposed notice. (Id.). The Honorable Sheri Polster Chappell, United States

 District Judge, adopted the Report and Recommendation in part, granted conditional certification

 as modified, and required the parties to submit an amended proposed notice consistent with the

 Undersigned’s Report and Recommendation and her Order. (Doc. 166 at 26-27). The parties

 complied (Docs. 175, 176) and their proposed notice is now ripe for consideration.

                                              DISCUSSION

 I.        The Notice Is Inaccurate.

           While the parties represent this is a Joint Notice, a closer inspection reveals that not to be

 the case. Specifically, a footnote on the first page of the parties’ proposed notice expressly

 states:

                  The agreement of Defendants, MLK Express Services, LLC,
                  Manihong M. Phanouvong, Lila V. Phanouvong (the “MLK
                  Defendants”), and AG Plus Express, LLC (“AG Plus”), to the
                  proposed form and content of notice is contingent upon the Court
                  approving the Burns Settlement and the Burns form and
                  content of notice, that matches the form and content submitted in
                  this document. Should the Court deny approval of either, subject to
                  these terms, then the MLK Defendants and AG Plus would then
                  object to this proposed joint notice.


 (Doc. 175-1 at 1 n.1 (emphasis added)).

           Also pending before this Court is a similar FLSA action with a substantially overlapping

 putative collective. See Burns v. MLK Express Serv., LLC et al., No. 2:18-cv-00625-TJC-MRM

 (Corrigan, J.). No party has moved to consolidate these actions. The parties in Burns, however,

 moved for conditional certification, sought court approval of proposed notice, and approval of

 settlement all at the same time. (See Burns, No. 2:18-cv-00625 at Docs. 19, 20).

           On January 29, 2020, the Undersigned issued a Report and Recommendation in Burns

 recommending that the presiding District Judge in that case grant conditional certification for




                                                     2
Case 2:18-cv-00434-SPC-MRM Document 177 Filed 01/30/20 Page 3 of 7 PageID 2217



 settlement purposes only, but that the Court also require the parties to amend the proposed notice

 and also deny the parties’ motion for settlement approval as premature. (Id. at Doc. 25).

 According to the footnote referenced above, should the presiding District Judge in Burns accept

 the Undersigned’s Report and Recommendation in that case, then the MLK Defendants and AG

 Plus will be deemed to “object to [the Gibbs] proposed joint notice” in this case. (Doc. 175-1 at

 1 n.1).

           Moreover, a review of the proposed notice here reveals language that is inaccurate and in

 need of amendment given the Undersigned’s Report and Recommendation in Burns. For

 example, the proposed notice here reads “[t]he Court has permitted the parties in the Burns

 Lawsuit to notify all similarly-situated Drivers so that they may be given the choice to join the

 Burns Lawsuit to partake in the Settlement.” (Id. at 3). It also states “if you participate in the

 Burns Lawsuit, you are guaranteed to receive a settlement payment in exchange for releasing

 rights.” (Id. at 4 (emphasis added)). These representations are no longer accurate for several

 reasons.

           First, the Undersigned’s Report and Recommendation in Burns did not recommend the

 Court approve notice nor settlement. (Burns, No. 2:18-cv-00625 at Doc. 25 at 9, 11). More

 importantly, the presiding District Judge in Burns has yet to act on the Burns Report and

 Recommendation. There is, thus, no conditional certification, notice, or settlement in the Burns

 action. Here, this is highly relevant because the parties extensively summarize and discuss the

 Burns action in the Gibbs proposed notice. (See, e.g., Doc. 175-1 at 2-6, 7, 11; see also Doc.

 175-3).

           Given the substantially interrelated nature of these two actions, and the material way in

 which the disposition of Burns will impact the proposed notice in Gibbs, the Undersigned




                                                    3
Case 2:18-cv-00434-SPC-MRM Document 177 Filed 01/30/20 Page 4 of 7 PageID 2218



 recommends denying approval of the Gibbs proposed notice without prejudice. The Court

 should instead order the parties to confer again and work collaboratively to amend their proposed

 notice to reflect accurately the current posture of Burns and otherwise comply with the Court’s

 previous Order (Doc. 166) in Gibbs.

 II.    The Notice Fails to Warn Opt-Ins of Their Potential Liabilities.

        The proposed notice is also potentially defective in that it fails to warn potential opt-in

 plaintiffs of their liability for Defendants’ costs in certain situations. When permitting a party to

 send a notice concerning a collective action, a trial court “has a substantial interest in

 communications that are mailed for single actions involving multiple parties.” Hoffmann-La

 Roche Inc. v. Sperling, 493 U.S. 165, 171 (1989). By monitoring the preparation and distribution

 of a notice, “a court can ensure that it is timely, accurate, and informative.” Id. at 172. “In

 general, notices to potential class members in FLSA cases should contain certain information.

 For example, notices should include language regarding potential liability for costs and

 attorney’s fees and appropriate definitions of the potential class.” Trentman v. RWL Commc’ns,

 Inc., No. 2:15-CV-89-FtM-38CM, 2015 WL 2062816, at *4 (M.D. Fla. May 4, 2015).

        The presiding District Judge here has denied proposed notices that fail to “fully advise

 potential class members that [d]efendants may attempt to recover attorneys’ fees and costs if

 [p]laintiffs are unsuccessful.” Trentman, 2015 WL 2062816, at *4 (Chappell, J.) (“Any notice,

 to be approved by this Court, must include a full disclosure of the individuals’ rights and

 responsibilities should they decide to opt-in to the suit.” (emphasis in original)); see also Teahl v.

 The Lazy Flamingo, Inc., No. 2:13-CV-833-FtM-38CM, 2015 WL 179367, at *7 (M.D. Fla. Jan.

 14, 2015) (Chappell, J.) (finding unopposed notice defective because it “does not warn potential

 class members of their responsibility of paying attorney fees in the event that they are




                                                   4
Case 2:18-cv-00434-SPC-MRM Document 177 Filed 01/30/20 Page 5 of 7 PageID 2219



 unsuccessful on the merits of their claim”); see also Holmes v. Swissport Fueling, Inc., No. 2:16-

 cv-669-FtM-38MRM, 2017 WL 8794900, at *11 (M.D. Fla. Sep. 1, 2017), report and

 recommendation adopted, No. 2:16-cv-669-FtM-38MRM, 2017 WL 4129838 (M.D. Fla. Sep.

 19, 2017) (Chappell, J.) (finding notice deficient because “the [n]otice should reflect that if [opt-

 in plaintiffs] are unsuccessful on the merits of their claims, they may be responsible for

 [defendant’s] costs and fees in this matter”).

        Here, upon careful review, the Undersigned notes that the proposed notice is devoid of

 any such language. There are several sections of the notice that discuss Plaintiffs’ attorneys’

 fees, but the language therein likely would serve to make a potential opt-in plaintiff believe they

 are not directly liable for any attorneys’ fees. (See Doc. 175-1 at 4, 5). The proposed notice

 informs a potential opt-in that “[i]f you choose to join the Gibbs Lawsuit, you will be bound by

 the judgment.” (Id. at 4). Considering the proposed notice as a whole, however, the

 Undersigned does not believe this is adequate. For example, under a section titled “How the

 Attorneys Will Be Paid in Each Lawsuit,” the parties represent: “You will not be required to

 directly pay the attorneys’ fees in the Gibbs lawsuit. The Gibbs Plaintiffs’ attorneys will receive

 a part of any money judgment entered in favor of the class.” (Id. at 5). Similarly, another

 sentence in the same section reads: “You will not be required to directly pay the attorneys’ fees

 in the Burns Lawsuit.” (Id.).

        On balance, the Undersigned finds that the proposed notice fails to warn potential opt-ins

 of their responsibility for Defendants’ costs should Defendants prevail in this action. Therefore,

 it is respectfully recommended that the presiding District Judge require the parties to amend the

 proposed notice, so a potential opt-in plaintiff will be fully and completely informed of his or her

 potential liability to Defendants.




                                                   5
Case 2:18-cv-00434-SPC-MRM Document 177 Filed 01/30/20 Page 6 of 7 PageID 2220



                                           CONCLUSION

         Because the Undersigned has not recommended the presiding District Judge approve the

 proposed notice and settlement in Burns, the MLK Defendants and AG Plus do not consent to

 the proposed notice sub judice. The proposed notice here, as drafted, is also factually incorrect

 and mischaracterizes the procedural posture in light of the subsequent developments in Burns.

 Finally, the proposed notice fails to warn potential opt-in plaintiffs of their liabilities should

 Defendants prevail at trial. Accordingly, the Court should deny the proposed notice.

         Based upon the foregoing, the Undersigned RESPECTFULLY RECOMMENDS that:

         1.      The Joint Notice of Filing Proposed Notice to the Local Delivery Driver Class

                 (Doc. 175) be DENIED without prejudice.

         2.      The parties be directed to meet and confer and submit a further amended proposed

                 notice and consent form consistent with this Report and Recommendation (or any

                 order of the presiding District Judge approving, modifying, or rejecting this

                 Report and Recommendation) by a date certain for the Court’s further

                 consideration and approval.

         RESPECTFULLY RECOMMENDED in Chambers in Ft. Myers, Florida on January

 30, 2020.




                                                    6
Case 2:18-cv-00434-SPC-MRM Document 177 Filed 01/30/20 Page 7 of 7 PageID 2221



                                        NOTICE TO PARTIES

           A party has fourteen days from this date to file written objections to the Report and

 Recommendation’s factual findings and legal conclusions. A party’s failure to file written

 objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

 legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir.

 R. 3-1.




 Copies furnished to:


 Counsel of Record
 Unrepresented Parties




                                                    7
